

QUINTANA ENERGY SERVICES INC.
2018 LONG TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT NOTICE
(Directors)
Pursuant to the terms and conditions of the Quintana Energy Services Inc. 2018
Long Term Incentive Plan, as amended from time to time (the “Plan”), Quintana
Energy Services Inc. (the “Company”) hereby grants to the individual listed
below (“you” or the “Participant”) the number of Restricted Stock Units (the
“RSUs”) set forth below. This award of RSUs (this “Award”) is subject to the
terms and conditions set forth herein and in the Restricted Stock Unit Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, each of which is
incorporated herein by reference. Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.
Participant:
[●]
Date of Grant:
[●], 2019
Total Number of Restricted Stock Units:
[●]
Vesting Commencement Date:
February 9, 2019
Vesting Schedule:




Except as expressly provided in Section 3 of the Agreement, 100% of the RSUs
shall vest on the first anniversary of the Vesting Commencement Date so long as
you continuously provide services to the Company from the Date of Grant through
such date.

By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Restricted Stock Unit Grant Notice (this “Grant
Notice”). You acknowledge that you have reviewed the Agreement, the Plan and
this Grant Notice in their entirety and fully understand all provisions of the
Agreement, the Plan and this Grant Notice. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations that arise under the Agreement, the
Plan or this Grant Notice. This Grant Notice may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.


IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.


 
 
COMPANY


Quintana Energy Services Inc.




By:   
Name: Rogers Herndon
Its: Chief Executive Officer and President
 
 
 
 
 
 
 
 
PARTICIPANT




   
Name: [●]














EXHIBIT A
RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (together with the Grant Notice to which
this Agreement is attached, this “Agreement”) is made as of the Date of Grant
set forth in the Grant Notice to which this Agreement is attached by and between
Quintana Energy Services Inc., a Delaware corporation (the “Company”), and [●]
(the “Participant”). Capitalized terms used but not specifically defined herein
shall have the meanings specified in the Plan or the Grant Notice.
1.Award.  In consideration of the Participant’s past and/or continued service to
the Company and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, effective as of the Date of Grant
set forth in the Grant Notice (the “Date of Grant”), the Company hereby grants
to the Participant the number of RSUs set forth in the Grant Notice on the terms
and conditions set forth in the Grant Notice, this Agreement and the Plan, which
is incorporated herein by reference as a part of this Agreement. In the event of
any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control. To the extent vested, each RSU represents the right to receive
one share of Stock, subject to the terms and conditions set forth in the Grant
Notice, this Agreement and the Plan. Unless and until the RSUs have become
vested in accordance with this Agreement, the Participant will have no right to
receive any Stock or other payments in respect of the RSUs, except as otherwise
specifically provided for in the Plan or this Agreement (including Section
9(b)). Prior to settlement of this Award, the RSUs and this Award represent an
unsecured obligation of the Company, payable only from the general assets of the
Company.
2.    Vesting of RSUs.  Except as otherwise set forth in Section 3, the RSUs
shall vest in accordance with the vesting schedule set forth in the Grant
Notice.  Unless and until the RSUs have vested in accordance with such vesting
schedule, the Participant will have no right to receive any dividends or other
distribution with respect to the RSUs.
3.    Effect of Termination of Service.
(a)    Termination of Service Relationship due to Death or Disability. Upon the
termination of the Participant’s service relationship with the Company due to
the Participant’s “Disability” (as defined below) or death, all unvested RSUs
shall immediately become fully vested as of the date of termination. For
purposes of this Agreement, “Disability” means the Participant’s inability to
perform the Participant’s duties (after accounting for reasonable accommodation,
if applicable and required by law) due to any medically determinable physical or
mental impairment that is expected to last for a period of 12 months or longer
or to result in death.
(b)    Other Termination of Service. Except as otherwise provided in Section
3(a), in the event of the termination of the Participant’s service relationship
with the Company for any reason, any unvested RSUs (and all rights arising from
such RSUs and from being a holder thereof) will terminate automatically as of
the date of termination without any further action by the Company and will be
forfeited without further notice and at no cost to the Company.
(c)    Change in Control. Upon the occurrence of a Change in Control, all
unvested RSUs shall immediately become fully vested as of the date of such
Change in Control so long as the Participant has continuously provided services
to the Company from the Date of Grant through the date of such Change in
Control.
4.    Settlement of RSUs. As soon as administratively practicable following the
vesting of RSUs pursuant to Section 2 or 3, but in no event later than 60 days
after such vesting date, the Company shall deliver to the Participant a number
of shares of Stock equal to the number of RSUs subject to this Award. All shares
of Stock issued hereunder shall be delivered either by delivering one or more
certificates for such shares to the Participant or by entering such shares in
book-entry form, as determined by the Committee in its sole discretion. The
value of shares of Stock shall not bear any interest owing to the passage of
time. Neither this Section 4 nor any action taken pursuant to or in accordance
with this Agreement shall be construed to create a trust or a funded or secured
obligation of any kind.
5.    Tax Withholding. To the extent that the receipt, vesting or settlement of
this Award results in compensation income or wages to the Participant for
federal, state, local and/or foreign tax purposes, the Participant shall make
arrangements satisfactory to the Company for the satisfaction of obligations for
the payment of withholding taxes and other tax obligations relating to this
Award, which arrangements include the delivery of cash or cash equivalents,
Stock (including previously owned Stock, net settlement, a broker-assisted sale,
or other cashless withholding or reduction of the amount of shares otherwise
issuable or delivered pursuant to this Award), other property, or any other
legal consideration the Committee deems appropriate. If such tax obligations are
satisfied through net settlement or the surrender of previously owned Stock, the
maximum number of shares of Stock that may be so withheld (or surrendered) shall
be the number of shares of Stock that have an aggregate Fair Market Value on the
date of withholding or surrender equal to the aggregate amount of such tax
liabilities determined based on the greatest withholding rates for federal,
state, local and/or foreign tax purposes, including payroll taxes, that may be
utilized without creating adverse accounting treatment for the Company with
respect to this Award, as determined by the Committee. The Participant
acknowledges that there may be adverse tax consequences upon the receipt,
vesting or settlement of this Award or disposition of the underlying shares and
that the Participant has been advised, and hereby is advised, to consult a tax
advisor. The Participant represents that he is in no manner relying on the
Board, the Committee, the Company or any of its Affiliates or any of their
respective managers, directors, officers, employees or authorized
representatives (including, without limitation, attorneys, accountants,
consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences.
6.    Non-Transferability.  During the lifetime of the Participant, the RSUs may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the shares of Stock
underlying the RSUs have been issued, and all restrictions applicable to such
shares have lapsed. Neither the RSUs nor any interest or right therein shall be
liable for the debts, contracts or engagements of the Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means,
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.
7.    Compliance with Applicable Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Stock hereunder will be
subject to compliance with all applicable requirements of applicable law with
respect to such securities and with the requirements of any stock exchange or
market system upon which the Stock may then be listed. No shares of Stock will
be issued hereunder if such issuance would constitute a violation of any
applicable law or regulation or the requirements of any stock exchange or market
system upon which the Stock may then be listed. In addition, shares of Stock
will not be issued hereunder unless (a) a registration statement under the
Securities Act is in effect at the time of such issuance with respect to the
shares to be issued or (b) in the opinion of legal counsel to the Company, the
shares to be issued are permitted to be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act. The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary for the lawful issuance and sale of any shares of Stock hereunder will
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority has not been obtained. As a
condition to any issuance of Stock hereunder, the Company may require the
Participant to satisfy any requirements that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company.
8.    Legends. If a stock certificate is issued with respect to shares of Stock
delivered hereunder, such certificate shall bear such legend or legends as the
Committee deems appropriate in order to reflect the restrictions set forth in
this Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations and other requirements of the Securities and
Exchange Commission, any applicable laws or the requirements of any stock
exchange on which the Stock is then listed. If the shares of Stock issued
hereunder are held in book-entry form, then such entry will reflect that the
shares are subject to the restrictions set forth in this Agreement.
9.    Rights as a Stockholder; Dividend Equivalents.
(a)    The Participant shall have no rights as a stockholder of the Company with
respect to any shares of Stock that may become deliverable hereunder unless and
until the Participant has become the holder of record of such shares of Stock,
and no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such shares of Stock, except as
otherwise specifically provided for in the Plan or this Agreement (including
Section 9(b)).
(b)    Each RSU subject to this Award is hereby granted in tandem with a
corresponding dividend equivalent (“DER”), which DER shall remain outstanding
from the Date of Grant until the earlier of the settlement or forfeiture of the
RSU to which the DER corresponds. Each vested DER entitles the Participant to
receive payments, subject to and in accordance with this Agreement, in an amount
equal to any dividends paid by the Company in respect of the share of Stock
underlying the RSU to which such DER relates. The Company shall establish, with
respect to each RSU, a separate DER bookkeeping account for such RSU (a “DER
Account”), which shall be credited (without interest) on the applicable dividend
payment dates with an amount equal to any dividends paid during the period that
such RSU remains outstanding with respect to the share of Stock underlying the
RSU to which such DER relates. Upon the vesting of an RSU, the DER (and the DER
Account) with respect to such vested RSU shall also become vested. Similarly,
upon the forfeiture of a RSU, the DER (and the DER Account) with respect to such
forfeited RSU shall also be forfeited. DERs shall not entitle the Participant to
any payments relating to dividends paid after the earlier to occur of the date
that the applicable RSU is settled in accordance with Section 4 or the
forfeiture of the RSU underlying such DER. Payments with respect to vested DERs
shall be made as soon as practicable, and within 60 days, after the date that
such DER vests. The Participant shall not be entitled to receive any interest
with respect to the payment of DERs.
10.    Protection of Information.
(a)    Disclosure to and Property of the Company Group. All information, trade
secrets, designs, ideas, concepts, improvements, product developments,
discoveries and inventions, whether patentable or not, that are conceived, made,
developed or acquired by, or disclosed to, the Participant, individually or in
conjunction with others, during the period of the Participant’s service to the
Company (together with the Company’s Affiliates, the “Company Group”) (whether
during business hours or otherwise and whether on a Company Group member’s
premises or otherwise) that relate to the business or trade secrets of any
member of the Company Group (including, without limitation, all such information
relating to corporate opportunities, strategies, product specifications,
compositions, manufacturing and distribution methods and processes, research,
financial and sales data, pricing terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer’s organizations or within the
organization of acquisition prospects, or exploration, production, marketing and
merchandising techniques, prospective names and marks) and all writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, inventions and other similar forms of expression
(collectively, “Confidential Information”) are and shall be the sole and
exclusive property of the Company Group. On the date of termination of the
Participant’s service relationship with the Company and at any other time upon
the request of any member of the Company Group, the Participant shall surrender
and deliver to the Company Group all documents (including all electronically
stored information) and all copies thereof and all other materials of any nature
containing or pertaining to all Confidential Information in the Participant’s
possession, custody and control and shall not retain any such document or other
materials or copies thereof. Within 10 days of any such request, the Participant
shall certify to the Company Group in writing that all such documents and
materials have been returned to the Company Group. Notwithstanding any provision
of this Section 10(a) to the contrary, the term Confidential Information does
not include (i) any information that, at the time of disclosure by a member of
the Company Group, is available to the public other than as a result of any
unauthorized act of the Participant, or (ii) any information that becomes
available to the Participant on a non-confidential basis from a source other
than the members of the Company Group or any of their respective directors,
officers, employees, agents or advisors; provided, that such source is not known
by the Participant to be bound by a confidentiality agreement with, or other
obligation of confidentiality to, a member of the Company Group regarding such
information.
(b)    Disclosure to the Participant. The Participant expressly acknowledges and
agrees that the Participant has obtained Confidential Information during the
period of the Participant’s service to the Company and the parties acknowledge
and agree that the Participant will be provided with additional Confidential
Information in the course of the Participant’s future service to the Company.
(c)    No Unauthorized Use or Disclosure. The Participant agrees to preserve and
protect the confidentiality of all Confidential Information. The Participant
agrees that the Participant will not, at any time during the period of the
Participant’s service to the Company or thereafter, make any unauthorized
disclosure of Confidential Information, or make any use thereof, except, in each
case, in the carrying out of the Participant’s responsibilities to the Company.
The Participant shall use commercially reasonable efforts to cause all persons
or entities to whom the Participant discloses any Confidential Information to
preserve and protect the confidentiality of such Confidential Information. The
Participant shall have no obligation hereunder to keep confidential any
Confidential Information if and to the extent disclosure thereof is specifically
required by applicable law; provided, however, that in the event disclosure is
required by applicable law and the Participant is making such disclosure, the
Participant shall provide the Company with prompt notice of such requirement
(which such notice shall be received by the Company no later than 48 hours after
the Participant is informed of such requirement) prior to making any such
disclosure, so that the Company may seek an appropriate protective order.
(d)    Permitted Disclosures. Notwithstanding the foregoing, nothing herein will
prevent the Participant from: (i) making a good faith report of possible
violations of applicable law to any governmental agency or entity; or (ii)
making disclosures that are protected under the whistleblower provisions of
applicable law.  Further, an individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (A) is made (i) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  An individual who files a
lawsuit for retaliation by an employer of reporting a suspected violation of law
may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (x) files
any document containing the trade secret under seal; and (y) does not disclose
the trade secret, except pursuant to court order.
11.    Execution of Receipts and Releases. Any issuance or transfer of shares of
Stock or other property to the Participant or the Participant’s legal
representative, heir, legatee or distributee, in accordance with this Agreement
shall be in full satisfaction of all claims of such person hereunder. As a
condition precedent to such payment or issuance, the Company may require the
Participant or the Participant’s legal representative, heir, legatee or
distributee to execute (and not revoke within any time provided to do so) a
release and receipt therefor in such form as it shall determine appropriate;
provided, however, that any review period under such release will not modify the
date of settlement with respect to vested RSUs.
12.    No Right to Continued Service or Awards. Nothing in the adoption of the
Plan, nor the award of the RSUs thereunder pursuant to the Grant Notice and this
Agreement, shall confer upon the Participant the right to a continued service
relationship with the Company or affect in any way the right of the Company to
terminate such service relationship at any time. The grant of the RSUs is a
one-time benefit and does not create any contractual or other right to receive a
grant of Awards or benefits in lieu of Awards in the future. Any future Awards
will be granted at the sole discretion of the Company.
13.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the
Participant at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing. Any notice that is delivered personally or by overnight courier or
telecopier in the manner provided herein shall be deemed to have been duly given
to the Participant when it is mailed by the Company or, if such notice is not
mailed to the Participant, upon receipt by the Participant. Any notice that is
addressed and mailed in the manner herein provided shall be conclusively
presumed to have been given to the party to whom it is addressed at the close of
business, local time of the recipient, on the fourth day after the day it is so
placed in the mail.
14.    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other Award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Participant has access. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.
15.    Agreement to Furnish Information. The Participant agrees to furnish to
the Company all information requested by the Company to enable it to comply with
any reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.
16.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the RSUs granted hereby. Without limiting the scope
of the preceding sentence, except as provided therein, all prior understandings
and agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect. The
Committee may, in its sole discretion, amend this Agreement from time to time in
any manner that is not inconsistent with the Plan; provided, however, that
except as otherwise provided in the Plan or this Agreement, any such amendment
that materially reduces the rights of the Participant shall be effective only if
it is in writing and signed by both the Participant and an authorized officer of
the Company.
17.    Severability and Waiver. If a court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of such provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect. Waiver by any party of any
breach of this Agreement or failure to exercise any right hereunder shall not be
deemed to be a waiver of any other breach or right. The failure of any party to
take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.
18.    Clawback. Notwithstanding any provision in the Grant Notice, this
Agreement or the Plan to the contrary, to the extent required by (a) applicable
law, including, without limitation, the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, any Securities and Exchange
Commission rule or any applicable securities exchange listing standards and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all shares of Stock issued hereunder shall be subject to forfeiture, repurchase,
recoupment and/or cancellation to the extent necessary to comply with such
law(s) and/or policy.
19.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED THEREIN, EXCLUSIVE OF THE CONFLICT OF LAWS PROVISIONS OF
DELAWARE LAW.
20.    Successors and Assigns. The Company may assign any of its rights under
this Agreement without the Participant’s consent. This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer set forth herein and in the Plan, this
Agreement will be binding upon the Participant and the Participant's
beneficiaries, executors, administrators and the person(s) to whom the RSUs may
be transferred by will or the laws of descent or distribution.
21.    Headings. Headings are for convenience only and are not deemed to be part
of this Agreement.
22.    Counterparts.  The Grant Notice may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. Delivery of an executed counterpart of
the Grant Notice by facsimile or portable document format (.pdf) attachment to
electronic mail shall be effective as delivery of a manually executed
counterpart of the Grant Notice.
23.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the RSUs granted pursuant to this Agreement are intended to be exempt
from the applicable requirements of the Nonqualified Deferred Compensation Rules
and shall be limited, construed and interpreted in accordance with such intent.
Notwithstanding the foregoing, the Company and its Affiliates make no
representations that the RSUs provided under this Agreement are exempt from or
compliant with the Nonqualified Deferred Compensation Rules and in no event
shall the Company or any Affiliate be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules.



